3923 West Sixth Street, Suite 312 Los Angeles, California 90020 (213)381-6627 office (213)381-6616 fax January 6, 2013 Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission F Street, NE Washington, D.C. 20549 Re: Your Letter(s) Dated December 9, 2013 (the “Comment Letter”) Regarding Umax Group Corp. (File No. 333-174334) Item 4.01 Form 8-K/A Filed November 22, 2013 Dear Ms. Thompson: Umax Group Corp. (the “Company”, “we” or “our”) takes very seriously its responsibilities regarding the accuracy and completeness of the disclosures contained in its public filings. We appreciate the Staff’s comments as well as the opportunity this review process provides to improve the content of our public filings. This letter is in response to the comment letter dated December 9, 2013. Item 4.01 8-K/A Filed December 4, 2013 1. Please amend your Form 8-K to disclose whether during the years ended April 30, 2013 and 2012 and any subsequent interim period through the date of engagement (November 20, 2013) you consulted with Cutler & Co, LLC (Cutler) regarding (i) the application of accounting principles to a specified transaction, (ii) the type of audit opinion that might be rendered on your financial statements by Cutler, in either case where written or oral advice provided by Cutler would be an important factor considered in reaching a decision as to any accounting, auditing or financial reporting issues or (iii) any other matter that was the subject of a disagreement between you and your former auditor, or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-K, respectively). Refer to Item 304(a)(2) of Regulation S-K. RESPONSE Effective November 20, 2013, Ronald Chadwick, (“Chadwick”) resigned as the registered independent public accountant of Umax Group Corp. (the “Company”). Effective November 20, 2013 Cutler & Company, LLC. (“Cutler”) was approved by Board of Directors and engaged as the new registered independent public accountant for the Company. The disclosure has been amended accordingly 3923 West Sixth Street, Suite 312 Los Angeles, California 90020 (213)381-6627 office (213)381-6616 fax 2.
